Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (Form S-8 No. 333-18479) pertaining to the 2009 Equity Incentive Plan of OmniComm Systems Incorporated with respect to the consolidated financial statements for the years ended December 31, 2015 and 2014 of OmniComm Systems Incorporated included in the Annual Report (Form 10-K) for the year ended December 31, 2015. Liggett & Webb, P.A. LIGGETT & WEBB, P.A. Certified Public Accountants Boynton Beach, Florida March 30, 2016
